United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-2477
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                          Jalen Keevon Jackson-Bundy

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                 ____________

                          Submitted: October 12, 2022
                            Filed: October 17, 2022
                                 [Unpublished]
                                ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Jalen Keevon Jackson-Bundy appeals after he pled guilty to drug and firearm
offenses. The district court 1 imposed an aggregate prison sentence to run


      1
        The Honorable Stephanie M. Rose, Chief Judge, United States District Court
for the Southern District of Iowa.
consecutively to several undischarged state sentences. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.

       In counseled and pro se briefs, Jackson-Bundy argues that the district court
erred in running his federal sentence consecutively to the undischarged state
sentences. The district court did not abuse its discretion in ordering Jackson-
Bundy’s federal sentence to run consecutively to his undischarged state sentences.
See United States v. Nelson, 982 F.3d 1141, 1146 (8th Cir. 2020) (standard of
review). The record reflects that the court considered the 18 U.S.C. § 3553(a)
factors, the record, and Jackson-Bundy’s argument in favor of running his federal
sentence concurrently; and exercised its discretion to order that the sentence run
consecutively. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009)
(en banc) (abuse of discretion occurs when court fails to consider relevant factor,
gives significant weight to improper or irrelevant factor, or commits clear error of
judgment in weighing appropriate factors); United States v. McDonald, 521 F.3d
975, 980 (8th Cir. 2008) (district court has “wide discretion” to order sentence to be
served consecutively to undischarged sentence); see also United States v. Hall, 825
F.3d 373, 376 (8th Cir. 2016) (no abuse of discretion where district court considered
§ 3553(a) factors and recognized its discretion to run sentences concurrently but
declined to do so).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), this court finds no non-frivolous issues for appeal.

      The judgment is affirmed and counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-